DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that this application has been transferred to a new Examiner.  In response to the Election with Traverse to the Restriction Requirement made by the previous Examiner on 5/11/22, Applicant’s arguments were found to be persuasive.  Therefore, the Restriction Requirement has been withdrawn.     
Claims 1-20 are presented for examination.

Claim Objections
Claims 11 and 13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (hereinafter Dow) (US 2016/0314014 A1) in view of Mahanta et al. (hereinafter Mahanta) (US 2021/0216346 A1).
As to claim 1, Dow teaches a computer-implemented method for determining settings for migration of a virtual machine comprising: 
given a virtual machine of a first type (VM from an origin state) comprising a guest operating system (OS) operating on a source hypervisor that has been selected for migration (live guest migration between source and destination hypervisors from considering VM migration plan) to a virtual machine of a second type (VM of second/target/destination) operating on a destination hypervisor (Fig. 4; [0016]; [0034]; [0076]-[0077]): 
gathering data regarding source guest OS tool settings about the virtual machine operating on the source hypervisor (data is provided for machine learning to optimize live guest migration) ([0002]; [0016]; [0019]); 
obtaining, from a repository, a set of settings correlation models (mappings) for the direction-specific migration (direction of migration path) from the source hypervisor to the destination hypervisor (Figs.1 and 4; [0016]; [0069]; [0077]; claim 1); 
using at least some of the gathered data and at least one or more correlation models from the set of setting correlation models for the direction-specific migration, determining a set of correlated settings for the direction-specific migration of the virtual machine from the source hypervisor to the destination hypervisor (live guest migration between source and destination hypervisors from considering VM migration plan) (Fig. 4; [0016]; [0034]; [0077]); and 
applying a finalized set of correlated settings obtained from the set of correlated settings to a destination guest OS tool for the virtual machine (final mapping from the VM migration plan that evaluates based on rules) (Abstract; [0017]).
One of ordinary skill in the art would understand that Dow’s initial to final mappings for VM migration are considered correlations.  However, Dow does not explicit disclose this.  Nonetheless, Mahanta explicitly teaches VM migration from using machine learning and Pearson correlation coefficient approaches to determine settings for a determined destination placement in a hybrid virtual environment. (Abstract; [0023]; [0037]; [0040]; [0074]; [0084]-[0087]; [0091]-[0092]; [0094]).  Dow and Mahanta are analogous art with the claimed invention because they are all in the same field of endeavor of virtual machine migration.  It would have been to one of ordinary skill in the art before the effective date of the application for Dow’s VM migration mappings to include correlation related information, such as Mahanta’s Pearson correlation coefficient approach with its VM migration.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to provide ranked recommendations for an optimized migration plan based on the most cost effective VM-based infrastructure cost, for example (Mahanta – Abstract; [0037]).   

As to claim 2, Mahanta teaches wherein the finalized set of correlated settings are obtained from the set of correlated settings by performing at least one step comprising: using the set of correlated settings as the finalized set of correlated settings (filtering through rules/policies before making a final migration recommendation) ([0091]); updating the set of correlated settings using one or more pre-defined rules that override at least one of the correlated settings in the set of correlated settings (using human machine interface display 1600 with graphical representation 1610); updating the set of correlated settings using one or more user-supplied inputs (an interactive graphical user interface display for an operator or administrator to define/adjust/input parameters such as rules and policies) ([0026]; [0096]); and updating one or more values for one or more correlated settings in the set of correlated settings (using human machine interface display 1600 with graphical representation 1610).

As to claim 3, Dow (Fig. 4; [0016]; [0034]; [0076]-[0077]) in view of Mahanta (Abstract; [0023]; [0037]; [0040]; [0074]; [0084]-[0087]; [0091]-[0092]; [0094]) teaches further comprising: gathering data regarding the source hypervisor-related settings, data regarding the destination hypervisor-related settings, or both; and using at least some the gathered data in determining one or more implementation-related settings for the destination hypervisor for the direction-specific migration.

As to claim 4, Mahanta teaches further comprising for each virtual machine from a set of migrated virtual machines: recording source guest OS tool settings data about the virtual machine operating on the source hypervisor (Abstract; [0084]-[0087]); and recording destination guest OS tool settings data about the virtual machine operating on the destination hypervisor after migration (Abstract; [0084]-[0087]); using the source guest OS tool settings data and the corresponding destination guest OS tool settings data for the set of migrated virtual machines as training data to develop at least some of the set of settings correlation models for the direction-specific migration using one or more machine learning techniques (based on machine learning algorithms, training system 450 may train itself) ([0035]); and storing the at least some of the set of settings correlation models for the direction-specific migration in a datastore (ML-based microservice setup platform 170 may store information into and/or retrieve information from various data stores) (Abstract; [0025]).

As to claim 5, Dow (Fig. 4; [0016]; [0034]; [0076]-[0077]) in view of Mahanta (Abstract; [0023]; [0037]; [0040]; [0074]; [0084]-[0087]; [0091]-[0092]; [0094]) teaches further comprising: recording monitored settings-related information related to the source hypervisor, the destination hypervisor, or both; and using at least some of the monitored settings-related information when developing at least some of the set of settings correlation models for the direction-specific migration.

As to claim 6, Mahanta teaches wherein one of the one or more machine learning techniques is a Pearson correlation coefficient that correlates one or more settings in the source guest OS tool settings to one or more settings in the destination guest OS tool settings (ML algorthims and Pearson correlation coefficient approaches) ([0037]).

As to claim 7, Mahanta teaches wherein the step of obtaining, from a repository, a set of settings correlation models for the direction-specific migration from the source hypervisor to the destination hypervisor comprising: determining whether to obtain the set of settings correlation models from a local datastore or a centralized datastore; and responsive to determining to obtain the set of settings correlation models from the local datastore, accessing the set of settings correlations models from the local datastore; and responsive to determining to obtain the set of settings correlation models from the centralized datastore, accessing the set of settings correlations models from the centralized datastore (The ML-based microservice setup platform 170 may store information into and/or retrieve information from various data stores, which may be locally stored or reside remote from the ML-based microservice setup platform 170.) (Abstract; [0025]).

As to claim 8, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 14, Dow teaches wherein the recorded source guest operating system (OS) tool settings data and the recorded destination guest OS tool settings data is obtained from a plurality of organizations (Abstract; [0032]-[0035]).

As to claim 15, Dow (Fig. 4; [0016]; [0034]; [0076]-[0077]) in view of Mahanta (Abstract; [0023]; [0037]; [0040]; [0074]; [0084]-[0087]; [0091]-[0092]; [0094]) teaches further comprising: given a virtual machine comprising a guest operating system (OS) operating on a source hypervisor that has been selected for migration to a destination hypervisor: gathering data regarding source guest OS tool settings about the virtual machine operating on the source hypervisor; obtaining, from a repository, at least some of the set of settings correlation models for the direction-specific migration from the source hypervisor to the destination hypervisor; using at least some of the gathered data and at least one or more correlation models from the set of setting correlation models for the direction-specific migration, determining a set of correlated settings for the direction-specific migration of the virtual machine from the source hypervisor to the destination hypervisor; and applying a finalized set of correlated settings obtained from the set of correlated settings to a destination guest OS tool for the virtual machine.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dow in view of Mahanta, and further in view of Park et al. (hereinafter Park) (US 2015/0263986 A1).

As to claim 11, Mahanta teaches utilizing a Pearson correlation coefficient ([0037]) but Dow in view of Mahanta does not explicitly teach further comprising: responsive to a Pearson correlation coefficient not achieving an acceptable threshold value: obtaining additional data of migrated virtual machines; and repeating the steps of claim 10.  However, Park teaches continuously evaluating a Pearson correlation coefficient until it reaches a threshold ([0018]; Abstract).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Dow in view of Mahanta’s Pearson correlation coefficient such that it would be calculated/obtained until a threshold value is reached, a taught and suggested in Park.  The suggestion/motivation for doing so would have been to provide the predicted result of determining if the client is experiencing contention and to respond with possible actions such as changing resource allocations, access throttling, and reporting, etc. (Park: [0018]; Abstract). 

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199